Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks after final rejection filed 10/18/2021 is acknowledged.
	The IDS filed 10/28/2021 has been considered. 
	The rejection of claims 1, 3-12 and 16-21 under 35 U.S.C. 103(a) is withdrawn per Applicant’s persuasive remarks.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Budolfsen et al. (US 2007/0207247) discloses a method of baking bread wherein a lipase, a phospholipase and a fungal alpha-amylase is used. However, Budolfsen et al. does not disclose the use of a raw starch degrading enzyme in the baking process; nor does Budofsen et al. disclose the enzyme represented by SEQ ID NO: 1. 
	The presently claimed method of producing a baked bread uses a raw starch degrading alpha-amylase; a phospholipase and a lipase to produce a bread having reduced crumb elasticity. The raw starch degrading alpha-amylase is a hybrid polypeptide represented by SEQ ID NO: 1. Other enzymes used in the inventive method are maltogenic alpha-amylase represented by SEQ ID NO: 2 and a variant raw starch degrading enzyme represented by SEQ ID NO: 3. 
	Claims 1, 3-12, 16-21 are novel and nonobvious. Claims 1, 3-12 and 16-21 are allowed. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.